DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Amendment
The amendment filed 01/26/2022 has been entered.  Claims 1, 4, 7, 12, 15 and 18 have been amended; claims 2-3, 5-6, 9, 13-14, 16-17 and 20 have been canceled (claims 8, 19 and 21-24 were canceled in previous amendments); and new claims 25-31 have been added.  Claims 1, 4, 7, 10-12, 15, 18 and 25-31 remain pending in the application.  The rejection of claims 9 and 20 under 35 U.S.C. 112(b) are moot due to Applicant’s cancelation of these claims.

Examiner note.  Due to the complexity of the alternate claiming style of amended claim 1 below, the claim limitations have been annotated with letters and numbers as follows:
1.  	(Currently Amended)  A data transmission method, applied to a terminal, comprising: 
	in a case that both a grant-free resource and a grant-based resource are available for the terminal, 
	A. choosing, by the terminal, to transmit service data on the grant-free resource preferentially; OR
	B. choosing, by the terminal, to transmit service data on the grant-based resource preferentially;  OR
	C. choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource;
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
	A.1. in a case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; 
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:
	A.1.a. in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; 
	and/OR 
	A.1.b. in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-free resource, and dropping, by the terminal, the transmission of the first service data; 	
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.1. in a case that at least two types of service data are in a buffer of the terminal, 	B.1.a. transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, OR 
	B.1.b. reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource; 
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.1.c in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; OR B.1.d. reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource;
	C. wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: 
	C.1. in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.;
	C.1.a wherein the transmission parameter of the grant-free resource or the grant-based resource comprises any one or more of a modulation and coding scheme, a transmit power and a subcarrier spacing.
	The letter and number scheme above is to aid in tracking the linkage of claim limitations in the claim rejections under §103 below.  Applicant will note that the letter and number scheme is somewhat different than that used in Applicant’s Remarks to clearly illustrate how the claim language is being interpreted and rejected herein.  In particular, claim 1 recites that the data transmission method includes, choosing to transmit service data on the grant-free resource preferentially (limitation A, which includes A., A.1., and either A.1.a. or A.1.b.) or choosing to transmit service data on the grant-based resource preferentially (limitation B, which includes B., either B.1.a or B.1.b., and either B.1.c. or B.1.d.), or choosing dynamically to transmit service data on the grant free resource and/or the grant-based resource preferentially (limitation C, which includes C., C1. and C.1.a.).  Because the method claim requires only one of the limitations to be executed, and not all three, only one limitation and its required sub-limitations are mapped below.  In particular, for claim 1, limitation A. and sub-limitations A.1. and A.1.a. are mapped.

Response to Arguments
Applicant' s arguments with respect to allowability of method claims 1, 4, 7, 10 and 11 have been considered, but are not persuasive.  As an initial matter, apparatus claim 12 recites a terminal that comprises a processor, a memory and a computer program stored in the memory and executable on the processor to perform the recited functions.  Claim 12 is interpreted as the processor must be capable of performing all of the functions recited in claim 12.  Similarly, apparatus claim 27 recites a computer readable storage medium with a computer program stored thereon which is executed by a processor.  Claim 27 is interpreted as the processor, executing the computer program, must be capable of performing all of the functions recited in claim 27.  Thus, in order to reject claims 12 and 27 based on prior art, the prior art must teach each and every limitation of claims 12 and 27.  Claim 1, however, is drawn to a method that recites the performance of certain functions in the alternative (i.e. using “or” and “and/or.”)  The rejection of a method claim that recites performing limitation A or limitation B or limitation C, can be rejected by prior art that teaches only one of limitation A or limitation B or limitation C.  See MPEP 2111.04 II. for the difference in claim interpretation of a method claim and an apparatus claim.  	
	On pages 14 and 15 of 19 of the Remarks filed on 01/26/200, Applicant states “It is evident that the UE selects a radio resource between the grant-free radio resource and the grant-based radio resource according to amounts of the grant-free radio resource and the grant-based radio resource.  As a result, the grant free radio resource or the grant-based radio resource may be selected.  In other words, the UE may not choose uniquely to transmit service data on the grant free resource preferentially.  Thus, Bae fails to anticipate, teach or suggest Limitation A in amended claim 1 of the present application”  The Examiner respectfully disagrees.  
First, the feature upon which applicant relies (i.e., the UE choosing uniquely to transmit service data on the grant free resource preferentially) is not recited in claim 1 (nor does there appear to be any support in Applicant’s specification for this feature).  Second, because claim 1 does not specify how the decision to choose to transmit service data on the grant-free resource is made preferentially, under a broadest reasonable interpretation, any reason for the UE’s preference to choose to transmit service data on the grant-free resource reads on the claim language. Thus, Bae teaches the limitation because paragraph [0101] discloses that the UE chooses to transmit service data on the grant-free resource preferentially when the amount of grant-free resources are larger.
On page 15 of 19, Applicant argues that Ying does not make mention of “in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data.”  As set forth in detail in the § 103 rejection below, it would have been obvious to one of ordinary skill in the art based on Ying’s teachings in paragraphs [0092] and  [0158] to prioritize transmission of a URLLC packet over a new transmission of a lower priority eMBB packet in order to meet the user plane latency and reliability requirements of URLLC.
Applicant’s arguments regarding other optional limitations of claim 1 namely, sub-limitation A.1.b, limitation B (and its sub-limitations), and limitation C (and its sub-limitations) are not addressed because, as previously mentioned, it is unnecessary to cite prior art against them to reject claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-31 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium (CRSM), under the broadest reasonable interpretation (BRI), is construed to cover an ineligible signal per se, unless defined otherwise in the patent application as filed.  In the instant application, the BRI of the claimed CRSM in view of the state of the art covers a signal per se because the specification does not explicitly state that the CRSM is limited to non-transitory embodiments.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 7, 10-12, 15, 18 and 25-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1,  line 18, recites “in a case that the first service data and a new data packet of the second service data . . .”  There is insufficient antecedent basis for “the first service data” and “the second service data.”  For purposes of applying prior art, the first service data and the second service data are interpreted as corresponding to the at least two types of service data recited in line 13 of the claim.
claim 12,  line 16, recites “in a case that the first service data and a new data packet of the second service data . . .”  There is insufficient antecedent basis for “the first service data” and “the second service data.”  For purposes of applying prior art, the first service data and the second service data are interpreted as corresponding to the at least two types of service data recited in line 12 of the claim.
Claims 27,  line 18, recites “in a case that the first service data and a new data packet of the second service data . . .”  There is insufficient antecedent basis for “the first service data” and “the second service data.”  For purposes of applying prior art, the first service data and the second service data are interpreted as corresponding to the at least two types of service data recited in line 13 of the claim.
Claims 4, 7, 10-11, 15, 18, 25-26 and 28-31 are rejected under § 112(b) due to their dependency on claims 1, 12 and 27.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US PG Pub 2019/0357178 A1, hereinafter “Bae”), as supported by provisional application 62/475996 filed on 03/24/2017, in view of Ying et al. (US PG Pub 2018/0368117 A1), as supported by provisional application 62/520518 filed on 06/15/2017.	
	Regarding claim 1, Bae teaches a data transmission method, applied to a terminal (¶ [0101] UE), comprising: 
	in a case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), 
	A. choosing, by the terminal, to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence); OR
 	B. choosing, by the terminal, to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency).
	Bae does not teach OR
	C. choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource;
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
	A.1. in a case that at least two types of service data are in a buffer of the terminal, transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; 
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:
	A.1.a in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data; 
	and/OR 
	A.1.b. in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-free resource, and dropping, by the terminal, the transmission of the first service data; 	
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.1. in a case that at least two types of service data are in a buffer of the terminal, 	B.1.a. transmitting, by the terminal, the service data with a highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, OR 
	B.1.b. reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource; 
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.1.c in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, B.3.a. transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; OR B.1.d. reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource;
	C. wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: 
	C.1. in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.;
	C.1.a wherein the transmission parameter of the grant-free resource or the grant-based resource comprises any one or more of a modulation and coding scheme, a transmit power and a subcarrier spacing.
	In analogous art, Ying teaches A. wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
A.1. in a case that at least two types of service data are in a buffer of the terminal (¶ [0158] URLLC service data and eMBB service data), transmitting, by the terminal, the service data with a highest priority (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority) of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data ((¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource, the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission); 
wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:
A.1.a in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal (¶ [0158] URLLC service data and eMBB service data) and the priority of the first service data is higher than the priority of the second service data (¶ [0092] . . . Due to a latency requirement, URLLC may have the highest priority), transmitting, by the terminal, the first service data on the grant-free resource, and dropping or cancelling, by the terminal, the transmission of the second service data ((¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource, the URLLC data may preempt the eMBB service or the UE 102 may abandon {i.e. dropping or cancelling} the eMBB transmission.  Although Ying does not explicitly disclose that the eMBB packet is a new data packet, because URLLC service data has the highest priority, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prioritize URLLC service data, which by definition requires ultra reliability and low latency, over a new data packet (i.e. a packet which has never been transmitted an thus has experienced relatively no delay) of a lower priority eMBB service data packet.  One would have been motivated to do so in order to meet the user plane latency and reliability requirements of URLLC.  See Ying ¶ [0056])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to implement the teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Regarding claim 4, Bae does not explicitly teach wherein the dropping or cancelling the transmission of the second service data comprises: in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data; and/or
 in a case that the transmission of the second service data is started, dropping, by the terminal, the transmission of the second service data, transmitting, by the terminal, the first service data on the grant-free resource and dropping, by the terminal, the transmission of the remaining second service data; or dropping, by the terminal, only the transmission of the second service data occupying a same time domain resource with the grant-free resource.
In analogous art, Ying teaches wherein the dropping or cancelling the transmission of the second service data comprises: in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service {the URLLC preempting the eMBB service is interpreted as preventing the eMBB service from being transmitted on the grant-free resource.  Thus, transmission of the second service data/eMBB is not started).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility.  (Ying ¶ [0004])

	Regarding claim 10, Bae does not explicitly teach wherein the parameter of the service data comprises any one or more of a service type, a service priority, and a size of a data block of the service data.
	In analogous art, Ying teaches wherein the parameter of the service data comprises any one or more of a service type (¶ [0092], [0094] URLLC data having a strict/low latency requirement), a service priority (¶ [0092] URLLC data having highest priority), and a size of a data block of the service data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Shimezawa et al. (US PG Pub 2020/0021976 A1).
	Regarding claim 7, Bae does not teach wherein in a case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal. 
	In analogous art, Ying teaches wherein in a case that the first service data and the second service data are reassembled (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
The combination of Bae and Ying does not teach that a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to map the assembled data block including URLLC service data, which has a high reliability priority in terms of latency, such that the URLLC service data is adjacent the reference signal as taught by Shimezawa.  One would have been motivated to do so to ensure that the URLCC data has a high accuracy of transmission path estimation on the reception side.  (Shimezawa ¶ [0235])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Sun et al. (US PG Pub 2018/0092125 A1, hereinafter “Sun”). 
Regarding claim 11, Bae does not teach wherein the choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource comprises:
in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant free resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; and/OR
in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data; OR reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
In analogous art, Sun teaches choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (FIG. 5; ¶ [0059] FIG. 5 is a protocol diagram of a method 500 of dynamic selection of grant-free and grant-based UL transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order for the terminal to choose dynamically to transmit service data on the grant free-resource and/or the grant based resource as taught by Sun.  One would have been motivated to do so in order to enable better device performance, user improvement, and overall network communication throughput. (Sun ¶ [0002])
In analogous art, Ying further teaches in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource  . . . reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Ying and Sun in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2020/0077437 A1 (Stern-Berkowitz et al.) – discloses transmission adaptation and grant-free access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413